No. 8 8 - 5 9
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1988




IN RE THE MARRIAGE OF
JEFFREY J. SMITH,
                Petitioner and Respondent,
        and
KATHLEEN FOLEY SMITH,
                Respondent and Appellant.




APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable Douglas Harkin, Judge presiding.
COUNSEL OF RECORD:
        For Appellant:
                 Sol   &   Wolfe; Michael Sol, Missoula, Montana
        For Respondent:
                Thomas W. Trigg, Missoula, Montana



                                       Submitted on Briefs:       June 2, 1 9 8 8
                                          Decided:   July 1 4 , 1 9 8 8

Filed   ~ J I ~ ~ - ~ - ~ ~ ~
Mr. Justice William E. Hunt, Sr. delivered the Opinion of the
Court.


     This appeal arises from a judgment of the District
Court, Fourth Judicial District, County of Missoula, awarding
joint custody of the two children with primary residential
custody to the father.    Mother appeals.    We affirm.   The
issue on appeal is whether the District Court abused its
discretion in awarding resident custody to the father by:
     1. Improperly making extensive findings of fact
     not based on substantial, credible evidence.
     2.   Improperly weighing the evidence and testimony.
     3. Failing to make any findings regarding the best
     interests of the daughter of the parties.
     4. Awarding joint custody, but giving superior
     custody rights to the father's girlfriend over the
     children's natural mother.
      The marriage of the appellant (mother) and respondent
 (father) was dissolved by order dated October 7, 1987, which
was amended November 5, 1987. There were two children born
of the marriage, Nate, age 9 and Julie, age 5. The parties
have resolved the property issues to their satisfaction and
primarily differ on the issue of custody of Nate and Julie.
      Father is currently employed as a staff writer at a
large hospital.    He resides in Missoula with a companion.
     Mother is a full-time student at the University of
Montana.    She is not currently employed.     Throughout the
marriage she contributed financially to the family income
through her pottery craft.
     An informal custody arrangement required that each
parent get physical custody of the children every other week
with some reasonable visitation by the other parent during
the week. Mother has often taken care of the children during
father's week while he was at work.
     The order of the District Court awarded joint custody of
both children with father serving as primary residential
parent.   Mother was granted custody of the children two to
three weekends per month, Thanksgiving, Easter and part of
Christmas vacations, and summers.     Each parent is allowed
liberal visitation when custody resides with the other
parent. From this order the mother appeals.
     Mother attacks several of the District Court's 89
findings of fact.   She essentially argues that too many of
the findings are uncomfortably similar to father's proposed
findings of fact and are not supported by substantial
credible evidence on the record. Much of her complaint is
that her contributions to the children's welfare and growth
were ignored.
     To begin, this Court has recognized that even verbatim
adoption of a party's proposed findings of fact is not
grounds for reversal if they are supported by substantial
credible evidence. In re Marriage of Sessions (Mont. 1988),
753 P.2d 1306, 1307, 45 St.Rep. 744, 746; In re Marriage of
Watson (Mont. 1987), 739 P.2d 951, 954, 44 St.Rep. 1167,
1170. Our task, then, is to examine the record to see if it
contains evidence that supports the findings. There are 26
contested findings but we need not address each one
individually.   We will, however, take this opportunity to
address a few of the contested findings.
     Finding no. 29 is contested because it mentions a
playwright who was a frequent houseguest of the father's and
who is reported to have read to the children. Mother claims
there is no evidence that the guest reads to the children,
and upon a thorough review of the record we find she is
correct.    This, however, is harmless error because the
finding is not necessary to support the District Court's
decision.   See In re Marriage of Anderson (Mont. 1986) , 717
P.2d 11, 14, 43 St.Rep. 541, 544.       Mother also contests
finding no. 14 which states that father took the children to
church. The testimony of father plainly states, "I've taken
them to church."    This Court has thoroughly examined each
contested finding of fact and the record and have found
nearly all to be supported by substantial credible evidence.
While there are some findings in error, they are harmless,
not grounds for reversal, and need not be discussed.
     Next mother challenges the weight the court gave to the
testimony of father's witnesses.    As a result, she argues,
the court's findings and conclusions paint an overly glowing
portrait of father's parenting skills. This Court may not
substitute its judgment for that of the trial court. We must
review the evidence in the light most favorable to father.
The court acknowledged that each parent had told tales of
less than virtuous behavior committed by the other parent.
It chose to place more credibility in father's witnesses and
weighed their testimony accordingly.    This is fully within
its power.   In re Marriage of Speer (1982), 201 Mont. 418,
422, 654 P.2d 1001, 1003.      The court did not abuse its
discretion in this regard.
     Next, mother argues that the court failed to make any
findings regarding the best interests of the daughter Julie
and overemphasized the interests of Nate to Julie's
detriment. She argues that the court erred in holding that
the best interests of the children required them to stay
together and in ignoring the special bond between mother and
daughter.   F e do not agree.
             7                   The record is replete with
testimony about Julie and her place in her father's life and
household. The findings of the court, while more concerned
with Nate (who is a gifted child and has special educational
needs), discuss Julie in a manner consistent with evidence on
the record.   Conclusion no. 13 recognizes the bond between
Nate and Julie.
     13. Nate and Julie have a close bond. Given the
     hostility between Father and Mother, these two
     children need all of the stability and familiarity
     they can receive.   It would not be in their best
     interest to split the children between the parents.
      (i.e. Nate with Father and Julie with Mother)
     because of the danger of the children identifying
     with the parent with whom they live at the expense
     of alienation from the other parent.      The bond
     between the children, as they live in the separate
     homes of their Father and Mother, will remain of
     great value in the coming years.
There was no error with regard to this issue.
     Mother lastly contends that the District Court's
conclusion no. 19 confers superior custody rights to father's
household companion over her. The conclusion states:
     19. Mother should be allowed liberal visitation
     when the children are in Father's custody. Father
     shall make an active effort to allow the children
     to visit their Mother, if she is available, rather
     than place the children in day care or [with] other
     non-family members. (Emphasis added.)
After filing of the judgment, the District Court in court
minutes dated January 7, 1988 ruled that the phrase
"non-family members1' does not include the father's companion.
We do not see how this provision hinges mother's visitation
rights upon the companion's availability. It plainly states
that if mother is available she must be allowed liberal
visitation.    The last clause explains that this is in
preference to sending the children to day care or to friends.
It does not limit the right of the mother to visit with her
children.     There is no mention of the companion's
availability with regard to visitation and her availability
does not affect the mother's visitation right.   We hold that
there was no error in the court's judgment.
    Affirmed.